IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                          )
                                            )
                                            )
             v.                             )
                                            )
KWESI HUDSON,                               )   ID NO. 1809009750
                                            )
       Defendant.                           )
                                            )
                                            )
                                            )
                                            )

                      Date Submitted: November 19, 2021
                       Date Decided: November 23, 2021


        Upon Defendant’s Motion for an Evidentiary Hearing. DENIED.
              Upon Defendant’s Motion to Suppress. DENIED.


                                   OPINION

William H. Leonard, Esquire, and Jenna Milecki, Esquire, Deputy Attorney
General, Department of Justice, Wilmington, Delaware, Attorneys for the State of
Delaware.

Raymond Armstrong, Esquire, Wilmington, Delaware, Attorney for Defendant.




SCOTT, J.


                                        1
                                 INTRODUCTION
      Before the Court is Defendant Kwasi Hudson’s (“Mr. Hudson”) Motion for

Evidentiary Hearing and Motion to Suppress. Therein Mr. Hudson’s Motion to

Suppress, the first motion made before this Court, he challenges search warrants

authorizing the search of cell tower records, his cell phone, and related data. He also

argues unlawful search warrants led to numerous other warrants, which must now

be suppressed. Upon a hearing Mr. Hudson requested, he, now, seeks an evidentiary

hearing to introduce testimony from police officers to prove statements within the

probable cause affidavit were false and intentionally made or made with reckless

disregard to the statement’s falsity. The Court has reviewed and considered the

parties’ written submissions and supplemental submissions, as well as evidence

provided, and arguments made by the parties at the suppression hearing. For the

following reasons, Mr. Hudson’s Motion for an Evidentiary Hearing and Motion to

Suppress are DENIED.

                           FACTUAL BACKGROUND
Delaware Abduction Incidents
      On February 13, 2017, New Castle County Police Officers responded to a call

concerning a woman who was abducted from outside her apartment, Top of the Hill

Apartment Complex. The victim reported a man approached her and forced her into

her car by pointing a black handgun at her stomach. She described the suspect as

wearing all black clothing with black gloves and mask. Once the suspect forced the
                                          2
victim into the car, he physically and sexually assaulted her then drove her to three

banks to withdraw cash from the ATMs at different locations. The victim reported

the suspect ordered her to remove her pants and face the back of the car while

straddling the center console. When the suspect drove to the banks, he repeatedly

touched the victim’s buttocks and made references to sexually assaulting her anally.

When the suspect returned to Top of the Hill Apartment Complex, he instructed the

victim to keep her head down while he left the complex, making a getaway.

      On February 19, 2017, New Castle County Police Officers responded to a call

at the Pour House Bar for another similar abduction at a different apartment

complex, the Arundel Apartments. This victim reported to also be approached by a

suspect who held a gun to her back and then forced her into her building and

apartment. The victim reported once inside the apartment, the suspect ripped off her

pants and underwear and proceeded to use the firearm he carried to sexually assault

the victim anally. Then, the victim was forced into her car and sat in the passenger’s

seat facing the back of the car, while the suspect drove her to four banks to withdraw

cash from the ATMs. The victim escaped at the fourth bank by sliding out of the

passenger’s side window. The victim described the suspect as wearing a black

hoodie with the hood up over his head, black gloves, and a mask that covered his

face up to his eyes.



                                          3
      Following the two abductions, the New Castle County Police authored search

warrants which were signed by this Court on February 20, 2017 1. The warrants

allowed the search of towers of the five primary cellular wireless carriers from the

location of one victim’s address between 7:30 P.M. and 9:30 P.M., as well as PNC

Bank on Marsh Road from 8:30 P.M. and 9:30 P.M. The warrants also allowed for

the search of towers of various cellular wireless carriers from the location of the

other victim’s address from 7:30 P.M. to 9:30 P.M., as well as Artisan Bank on New

Linden Road from 8:00 P.M. to 9:00 P.M. on February 19, 2017. The police chose

the times based upon the time of the abduction and chose the two bank locations

based on surveillance from the ATMs which depicted the victims with the suspect.

Additionally, for all locations within the warrants, coordinates were used to correctly

identify the precise location to be searched.

      On March 6, 2017, New Castle County Police Officers responded to a call to

Bluffs Apartment Complex regarding an attempted kidnapping.               This victim

reported as she walked into her building to get to her apartment, a man wearing all

black with the hood up, a black ski mask, and gloves, pointed a handgun at her head

and demanded money. The suspect tried to follow the victim into her apartment.

The victim’s boyfriend came to the door and the suspect fled the scene.


1
 Together with the cell tower warrants from March 7, 2017, are referred to as
“Cell Tower Warrants”
                                          4
      On March 7, 2017, the New Castle County Police presented five additional

search warrants to search the cell phone towers records of multiple service providers

in the area of the Bluffs Apartment Complex victim’s address from 5:30 P.M. to

7:00 P.M. on the date the attempted kidnapping occurred. The search warrants were

signed by this Court.

Armed Robbery at Delaware 7-Eleven and Walgreens

      Due to the similarities in the three incidents recounted above, New Castle

County Police followed numerous leads and used investigative strategies which

included reaching out to other jurisdictions and utilizing the National Database to

attempt to identify similar incidents. While investigating, Detectives from the New

Castle County Police Department became aware of an armed robbery at the 7-Eleven

on Christiana Road in New Castle, Delaware, from May 15, 2017. Information of

the 7-Eleven robbery was posted by the Delaware State Police in a police force

sharing network. The suspect wore all black, including a black ski mask and gloves,

and physically and sexually assaulted the female employee by anal penetration.

      While investigating the 7-Eleven robbery, the Delaware Police identified a

possibly related robbery at a Walgreens on Philadelphia Pike on January 17, 2017.

In the Walgreens robbery, the suspect wore all black, including a black hoodie, and

confronted an employee with a black handgun. In investigating the Walgreens


                                         5
robbery, the Delaware State Police spoke with Pennsylvania police to determine

whether the Walgreens robbery and subsequent robberies under similar

circumstances occurred during the same time in Pennsylvania.

Related Pennsylvania Robberies

      Upon eliciting the help of the Pennsylvania police, Delaware police learned:

On May 9, 2018, a robbery occurred at a Walgreens Pharmacy in Upper Chichester,

Pennsylvania. The suspect was described as a black male in a black ski mask

carrying a black firearm. The suspect assaulted a female employee during the

robbery. Pennsylvania police found a black ski mask and a pellet gun discarded near

the scene and the DNA on the ski mask turned a match to Mr. Hudson’s known DNA

sample. On May 24, 2017, at a CVS in Media, Pennsylvania, another robbery was

reported. The Pennsylvania police got the scene before the suspect could flee and

took Mr. Hudson into custody. In the CVS Media robbery, Mr. Hudson wore all

black, a black mask, black gloves, and was armed with a black firearm. He held the

black firearm to the female clerk’s head.

      Following his arrest, on May 25, 2017, a search warrant was authored and

approved to search a 2000 Gold Toyota Solara. The car was found close in proximity

to the CVS where he was apprehended. Within the car, police found a black glove




                                            6
matching the ones seen in the ATM surveillance footage from the Delaware

abductions.

       Pennsylvania police also located an Android ZTE Cellular Phone (“Android”)

with   the    International   Mobile   Equipment   Identity   (“IMEI”)   number

86341032809147 under the rear passenger side floor mat. Police identified a phone

number of 302-XXX-8870 as belonging to Mr. Hudson and called the number while

they had the Android in their possession. The police confirmed the phone number

was the one belonging to the Android as the phone rang and displayed the police

department number appeared on the display. Additionally, this confirmation of

phone number was performed before any manipulation of the Android occurred.

       On September 26, 2017, Upper Chichester Police Department authored a

search warrant to download the contents of the Android. Because the phone was

locked, the Upper Chichester Police contacted the Delaware State Police for

assistance in execution of the warrant on February 13, 2018. On March 23, 2018,

Delaware State Police contacted the Chief Investigating Officer at the New Castle

County Police Department to inform him Mr. Hudson was a suspect in the 7-Eleven

robbery they previously discussed and a viable suspect in the New Castle County

abduction incidents.




                                        7
Mr. Hudson as Suspect in Delaware Abduction Incidents

      Based on the tip from Delaware State Police, the Chief Investigating Offer

began to look into Mr. Hudson as a possible suspect in the abduction investigations.

New Castle County police were provided with Mr. Hudson’s confirmed phone

number from the Delaware State Police. The number was also independently

confirmed this phone number because the number was associated with Mr. Hudson’s

Delaware Probation and Parole records, Wells Fargo Bank records, and employment

records from Boston Barricade Company from April and May of 2018.

      Immediately after Mr. Hudson was identified as a suspect, the Chief

Investigating Officer reviewed the returned reports from the February 20, 2017, and

March 7, 2017, Cell Tower Warrants. A reviewing the cell tower data, the number

identified as Mr. Hudson’s hit a cell phone tower located at 1206 Tulane Road, near

Top of the Hill Apartments on February 13, 2017, at approximately 2002 hours. This

time and date coincided with the abduction at Top of the Hill Apartments.

Additional Search Warrants

      On April 19, 2018, a search warrant was issued for cell phone records to

include historical cell tower location data from Metro PCS for the number 302-

XXX-8870, the number previous identified as Mr. Hudson’s phone number. Also

on April 19, 2018, a search warrant for Google, Inc. asking for content and


                                         8
subscriber information related to the email account hudsonkwesi2@gmail.com was

issued. At the time the warrant was issued, New Castle County was aware of Mr.

Hudson’s email though phone extraction from the Pennsylvania Android warrant.

      On June 26, 2018, a subsequent search warrant was issued for cell phone

records to include historical cell tower location data from Metro PCS for the number

302-XXX-8870.      The subsequent search warrant did not mention information

obtained from the Pennsylvania Android warrant and did not rely on any information

returned from the initial April 19, 2018. Also on June 26, 2018, a search warrant

was signed for Google, Inc., specifically requesting location information, search and

browsing history, and subscriber information between the dates of January 27, 2017,

and May 24, 2017, for any and all accounts related to 302-XXX-8870 and IMEI

number 86341032809147. Mr. Hudson’s phone number and IMEI used to request

data from Google were identified by police in Pennsylvania before the Pennsylvania

search warrant for the Android was issued. This June Google warrant did not contain

any information from either the extraction from the Pennsylvania Android warrant

or from the April Google warrant. In addition to the two previous Google warrant,

on August 29, 2018, another warrant was signed for Google information requesting

location data, browse and search history, and subscriber information associated with

the hudsonkwesi2@gmail.com between the dates of January 27, 2017, and May 24,



                                         9
2017. The August Google warrant references the June Google warrant used to

identify the email account associated with Mr. Hudson’s cell phone.

      On April 6, 2018, a search warrant was issued for the residence at 707 West

28th Street Wilmington, DE 19802 as the New Castle County Police, during their

investigation, obtained an address for Mr. Hudson. Nothing of value to this case

was recovered in the search.

      On April 30, 2018, Detective Daniel McFarland of the Delaware County

District Attorney’s Office, Criminal Division, authored a search warrant for a buccal

swab of Mr. Hudson. The judge in Pennsylvania signed the warrant. Mr. Hudson

was being held in Pennsylvania for armed robberies. The probable cause for the

search, from the reading of the affidavit of probable cause, was based on information

provided by Detective Levy of the New Castle County Police Department.

Inditement to Present Proceeding

      On September 24, 2018, the State of Delaware indited Mr. Hudson and

charged him with many offenses for crimes committed on February 13, 2017,

February 19, 2017, and March 6, 2017. For crime on February 13, 2017, the State

indited Mr. Hudson for Kidnapping in the First Degree, Robbery in the First Degree,

Assault in the First Degree, and Unlawful Sexual Contact in the First Degree. For

the crimes on February 19, 2017, The State indited Mr. Hudson for Kidnapping in


                                         10
the First Degree, Rape in the Second Degree, Robbery in the First Degree, Burglary

in the First Degree, Home Invasion, Aggravated Menacing, Terroristic Threatening,

and Assault in the Third Degree. For the crimes committed on March 6, 2017, the

State indited Mr. Hudson for Attempted Kidnapping in the Second Degree,

Attempted Robbery First Degree and Terroristic Threatening.

      On July 30, 2021, Mr. Hudson filed this Motion to Suppress to challenge the

warrants present in this case. On September 27, 2021, the State filed a response to

Mr. Hudson’s Motion. This Court heard argument on November 12, 2021. During

oral argument, the Court asked for supplemental briefs which were filed by Mr.

Hudson on November 17, 2021, and by the State on November 19, 2021.

                           PARTIES’ CONTENTIONS
A. Mr. Hudson
      1. Motion for Evidentiary Hearing
      In addition, upon supplemental briefing, Mr. Hudson argues specific

paragraphs of probable cause affidavits should be omitted because of falsity and

seeks an opportunity to prove falsity of the statements by officer testimony to

“develop a full and complete record.” Mr. Hudson quotes Delaware precedent

illustrating the need for a hearing to be held where a defendant makes a substantial

preliminary showing a false statement was made knowingly, intentionally, or

reckless disregard for the truth in the warrant affidavit.


                                          11
      As for the false statements, in the DNA warrant, Mr. Hudson claims Paragraph

46 of the probable cause affidavit is false. Paragraph 46 states the clothing worn in

West Goshen PA is similar to the clothing worn in the Delaware crimes. It is Mr.

Hudson’s belief if this Court omitted the statement about Mr. Hudson’s clothing

worn in West Goshen PA to be similar to the Delaware crimes due to its falsity, the

warrant would be void as there would be no probable cause.

      As for the search warrants relating to phone number, XXX-XXX-8870, and

information relating to Google account hudsonskwesi2@gmail.com, Mr. Hudson

claims Paragraph 41 is a materially false statement because it stated Mr. Hudson’s

physical description, height weight, clothing description and actions during the May

24, 2017, PA robbery were consistent with the modus operandi and description of

the suspect in the affidavit. In addition, Paragraphs 46-59 contain “generally

unsupported and non-particular facts.” Again, Mr. Hudson argues if he can prove

the statements are false, the affidavit would not serve as a sufficient nexus between

the robberies in Pennsylvania and the abductions in Delaware making the warrants

void as probable cause does not exist.

      2. Motion to Suppress
      Mr. Hudson contends the cell phone tower warrants for Arundel Apartments

and Top of the Hill Apartments from February 20, 2017, and the cell phone tower

warrants for the Bluffs Apartments from Match 7, 2017 were not supported by

                                         12
probable cause. Mr. Hudson believes because the affidavits for the Cell Tower

warrants sought possible suspects and witnesses located where the criminal act took

place and during the time period the act took place, there was no individual in mind.

Therefore, Mr. Hudson argues, the warrants are absent the facts and logical

inferences to create the nexus required for the cell site location information (“CSLI”)

requested to create forming a case against him. Under Mr. Hudson’s theory, because

the cellphone tower warrants are invalid and were used in support of other warrants,

all subsequent searches stemming from the cellphone tower warrants must be

suppressed as all evidence obtained in subsequent warrants are fruits of a poisonous

tree.

B. The State
        1. Motion for Evidentiary Hearing
        The State contends an evidentiary hearing is not necessary for this Court to

rule on Mr. Hudson’s Motion to Suppress because Mr. Hudson failed to make a

substantial preliminary showing a false statement exists on the probable cause

affidavit was made knowingly, intentionally or with reckless disregard for the

truth. According to the supplemental briefing, Mr. Hudson made no claim of

deliberate falsehood, which is required by Franks and the Court can rule based on

the four corners of the affidavit.




                                          13
        2. Motion to Suppress
        The State contends the judge had a substantial basis to find probable cause for

the Cell Tower Warrants because evidence of the crimes may be found at the

locations sought to be searched due to the specificity in time and location

corresponding with the criminal acts.

        Additionally, the State brings forth a Massachusetts case as instructive as the

facts are similar the case now before this Court. Although the contention of Mr.

Hudson’s Motion was cell tower warrants in the first motion for suppression, the

State chose to address the validity of every warrant in the present case.

                             STANDARD OF REVIEW
        On a motion to suppress evidence collected pursuant to a warrant, the

defendant bears the burden of proving that the search violated his rights under the

U.S. Constitution, the Delaware Constitution, or Delaware statutory law.2 The

defendant must prove his rights were violated by a preponderance of the evidence.3

                                    DISCUSSION
        This Court will first address why an evidentiary hearing is not warranted under

these facts based on Mr. Hudson’s allegations of falsity for the warrant affidavits for

the DNA sample, phone number, XXX-XXX-8870, and information relating to



2
    State v. Preston, 2016 WL 5903002, at *2 (Del. Super. Sept. 27, 2016).
3
    State v. Lewis, 2013 WL 2297031, at *2 (Del. Super. May 20, 2013).
                                          14
Google account hudsonskwesi2@gmail.com.           Then moving to Mr. Hudson’s

allegations related to suppression of evidence found by and through the Cell Tower

Warrants, the Court will analyze the constitutionality of the Cell Tower Warrants.

A. An Evidentiary Hearing in accordance with Franks is not necessary.

      Mr. Hudson has correctly pointed to Franks v. Delaware for challenging a

search warrant affidavit and his right to be heard by this Court on falsity issues

relating to warrant affidavit.4 Under Franks, Fourth Amendment protection require

a defendant to be heard by the court if the defendant (1) makes a substantial

preliminary showing that the affiant made a false statement knowingly and

intentionally, or with reckless disregard for the truth; and (2) the allegedly false

statement was necessary to the finding of probable cause.5

      To justify an evidentiary hearing, “[t]here must be allegations of deliberate

falsehood or reckless disregard for the truth, and those allegations must be

accompanied by an offer of proof.”6 The specific portions of the affidavit that are

claimed to be false must be identified and be accompanied by a statement of

supporting reasons.7 Claims of negligence or innocent mistake are insufficient.8


4
  Franks v. Delaware, 438 U.S. 154, 171 (1978).
5
  Id.
6
  Id.
7
  Id.
8
  Id.
                                        15
Finally, the affidavit is presumed to be valid, and the burden to overcome the

presumption of validity of the affidavit lies on the Defendant by a preponderance of

the evidence standard.9

        1. Mr. Hudson does not establish by a preponderance of the evidence, the
        police knowingly, intentionally, or with reckless disregard for the truth, made
        a statement material to a finding of probable cause.
               a. DNA Sample Warrant
        Mr. Hudson argues for the DNA sample warrant affidavit, the statement about

clothing worn in at the West Goshen PA robbery was similar to the clothing worn in

the Delaware crimes is false. His support for this contention is a review of the

affidavit shows “all four physical and immutable traits described by witnesses are

different.” Mr. Hudson fails to acknowledge the statement he is contesting because

he believes is false has to do with the suspects clothing, not every physical and

immutable trial described by witnesses. In the West Goshen robbery, the suspect

was described as wearing a possibly blue hood sweatshirt, dark jean/pants, possibly

black hood winter jacket, black and red ski mask, black boots, and winter gloves.

Two victims of the abductions described the suspect as wearing all black, black

gloves, and black ski mask. The other victim described him as wearing colored

hooded sweatshirt and jeans, dark work boots, black leather gloves, and a mask

covering his nose and mouth. Certainly, these descriptions of the suspects clothing


9
    Franks, 438 U.S. at 154.
                                          16
as described by the victims or witnesses are not identical. However, the affidavit

does not make this claim, it states similarity which under these descriptions, seem

similar to this Court.

             b. Warrants relating to phone number, XXX-XXX-8870, and
             information relating to Google account hudsonskwesi2@gmail.com


      Mr. Hudson further argues the search warrant affidavits relating to phone

number, XXX-XXX-8870, and information relating to Google account

hudsonskwesi2@gmail.com, contained a materially false statement because it stated

Mr. Hudson’s physical description, height weight, clothing description and actions

during the May 24, 2017, PA robbery were consistent with the modus operandi and

description of the suspect in the affidavit and other statements contained “generally

unsupported and non-particular facts.”        Mr. Hudson’s support for the above

statement being false is the PA robberies did not involve any sexual assault or

attempted assaults and the descriptions of the suspect given by the victims varied in

height, age, ethnicity, skin color or race. This Court ignores Mr. Hudson’s argument

relating to statements in the affidavit contained “generally unsupported and non-

particular facts” because the allegation is not accompanied by a statement of

supporting reasons as required.




                                         17
               c. Mr. Hudson does not allege statements were made knowingly,
               intentionally or with reckless disregard for the truth.


         Mr. Hudson does not establish by a preponderance of the evidence, that the

police knowingly, intentionally, or with reckless disregard for the truth, made a

statement material to a finding of probable cause as required by Franks. He merely

alleges the description of “all four physical and immutable traits described by

witnesses are different” rather than focusing on the description of clothing and

alleges the description and modus operandi differed from PA to DE incidents. Mr.

Hudson does not provide any supporting reasons or articulate any facts contributing

to this allegation. As the Superior Court held in State v. Brinkley, a request for an

evidentiary hearing will be denied if the allegations are merely conclusory or are

generic statements.10 Mr. Hudson’s allegations, unsupported by any substantial

proffer, are generic and conclusory and are not sufficient to grant an evidentiary

hearing.

B. Sufficiency of the Warrants

         Under the Fourth Amendment to the U.S. Constitution, citizens have the right

to be free from unreasonable searches and seizures.11 A warrant supported by

probable cause and issued by a neutral magistrate makes a search “reasonable” for


10
     State v. Brinkley et al, I.D. No. 1412017874, at *18 (Del.Super. Nov. 18, 2015).
11
     U.S. CONST. amend. IV.
                                           18
Fourth Amendment purposes. Under 11 Del. C. § 2306, the application for a search

warrant must allege the cause for which the search is made and must recite the facts

upon which such suspicion is founded.12 Under 11 Del. C. § 2307, the judge issuing

the search warrant may issue a warrant when the facts recited in the application

constitute probable cause for the search.13 Probable cause exists when, based on the

totality of the circumstances, there is a fair probability that contraband or evidence

of a crime will be found in a particular place.14

C. Carpenter decision does not apply to the cell tower warrants.

      The main contention Mr. Hudson presents is with the Cell Tower Warrants.

He argued the cell tower warrants are required to be treated in the same manner as

the CSLI collected in the Carpenter case. In Carpenter, prosecutors applied for an

under the Stored Communications Act to retain the defendant’s cell phone records,

which included historical CSLI, for a seven-day period and a 127-day period.15 The

court found the compelled disclosure of the defendant’s CSLI constituted “a search

within the meaning of the Fourth Amendment” which was conducted without a

warrant and did not fall into an exception to the warrant requirement.16 Ultimately,



12
   11 Del. C. § 2306.
13
   11 Del. C. § 2307.
14
   Bradley v. State, 2019 WL 446548, at *5 (Del. Feb. 4, 2019).
15
   Carpenter v. United States, 138 S. Ct. 2206, 2212 (2018).
16
   Id.
                                          19
the court held citizens have a legitimate expectation of privacy in the records of their

physical movements as captured through CSLI.17

       While the warrants in this case sought CSLI, like in Carpenter, Mr. Hudson’s

argument failed to consider the difference between a cell tower data and a single

person’s location over an extended period, as illustrated in the Carpenter decision.

The warrants sought requested cellular data information known as “tower dumps.”

“Tower dumps” retrieve CSLI information for all devices connected to a cell site

tower at a previous point in time.18 Carpenter does not apply in situations tower

dump situations as the court explicitly declined to reach the question of whether cell

phone tower dumps raise the same specter of Fourth Amendment intrusion and

interests.19

       1. The Affidavits Established Probable Cause to Issue the Cell Tower
       Warrant.


       It appears the Delaware Supreme Court has not directly addressed the issue of

CSLI obtained from cell tower dump. Additionally, the parties have cited no

Superior Court cases directly on point, and this Court is not aware of any such case.


17
   Id.
18
   See United States v. Adkinson, 916 F.3d 605, 608 (7th Cir. 2019).
19
   Carpenter, 138 S. Ct. at 2220. (“Our decision today is a narrow one. We do not
express a view on matters not before us: real-time CSLI or ‘tower dumps’ (a
download of information on all the devices that connected to a particular cell site
during a particular interval).”)
                                          20
With no binding authority and no guidance from Carpenter, this Court may look to

how this Court and the Delaware Supreme Court has analyzed other similar cell

phone date issues.

         While the Delaware Supreme Court has not addressed issues relating to CSLI

obtained from a cell tower dump, it has addressed individual cell phone searches for

the cell phone data of one suspect in a particular case. Mr. Hudson attempts to use

Wheeler and Taylor to support the cell tower dump warrants are unconstitutional.

These two cases are this Court’s guidance on constitutionality of search warrants of

a defendant’s electronic devices.

               a. Probable cause for cell tower dump warrants under Wheeler and
               Taylor.


         Under Delaware Law setting forth the specific requirements for warrant

applications20, a search warrant must state with particularity the person or place to

be search and the items sought in as much detail as possible:

         If the judge, justice of the peace or other magistrate find that the facts recited
         in the complaint constitute probable cause for the search, that person may
         direct a warrant to any proper officer or to any other person by name for
         service. The warrant shall designate the house, place, conveyance or person
         to be searched, and shall describe the things or persons sought as particularly
         as possible.21


20
     11 Del. C. § 2306.
21
     Id. at § 2307(a).
                                             21
      In Wheeler, the Supreme Court recognized electronic devices require greater

protections than other forms of property, given the “enormous potential for privacy

violations” that “unconstrained searches” of these devices pose.22 The Supreme

Court held a warrant has to “describe the things to be searched with sufficient

particularity and be no broader than the probable cause on which it is based.” 23 Those

requirements serve the Fourth Amendment's particularity and narrowness

objectives—ensuring that “those searches deemed necessary [are] as limited as

possible” and eliminating “exploratory rummaging in a person's belongings.”24

      The Supreme Court found the warrants in Wheeler failed to limit the search

to any time frame, when the relevant dates were available to police. And the police

had a more precise description of where evidence of criminal activity might be found

that could have been included in the warrants. Ultimately, the Wheeler search

warrants were general warrants and violated the particularity requirement of

constitutional and state law. This Court does not find the facts of this case are similar

to Wheeler as to find the warrants are general warrants and violated the particularity

requirement. Under the facts of this case, the warrants do what the warrants in

Wheeler failed to do, limit the search to a specific time frame. The Cell Tower


22
   Wheeler v. State, 135 A.3d 282 (Del. 2016).
23
   Id.
24
   Id. (alteration in original) (citations omitted) (quoting Coolidge, 403 U.S. at 467,
91 S.Ct. 2022); id. at 296.
                                           22
Warrants were all limited in time, not one warrant exceeded two hours and were

issued for time frames when the attempted and completed abductions occurred.

      In Taylor, the individual cell phone warrant authorized a top-to-bottom search

of any and all stored data of the digital contents of the devices and “any other

information/data pertinent to this investigation.”25 The warrant did not limit the

search to any relevant time frame, and the warrant used the open-ended language

“including but not limited to” to describe the places to be searched.26 Ultimately,

the Supreme Court found the warrant for defendant’s smartphones did not describe

the items to be searched for and seized with as much particularity as the

circumstances reasonably allowed and was broader than the probable cause on which

it was based, and thus was unconstitutional.27 Just like in Wheeler, the Taylor

warrant did not limit the search to relevant times, which this Court has established

is not the case in the Cell Tower Warrants. As for the open-ended language

“including but not limited to” to describe the places to be searched, which the

Supreme Court found to be unconstitutional, we do not see such open-ended

language in this case. The Cell Tower Warrants ask for phone numbers which

pinged the cell towers within specific location coordinates. No other data is being




25
   Taylor v. State, 2021 WL 4095672, at *8 (Del. 2021).
26
   Id.
27
   Id.
                                        23
collect beyond the cell phone numbers in the specific locations over a short-specific

time period relating to the investigations of abductions.

      The warrants present in this case are not a top-to-bottom search of any and all

stored data of the digital contents of the devices and “any other information/data

pertinent to this investigation” belonging to the defendant like the one in Taylor. A

distinction must be made between a warrant for an individual’s data found on their

devices and cell tower dumps, like the Cell Tower Warrants.            The search in

contention is not one of all data of an individual’s devices so a lower standard should

be warranted. However, even if this Court chooses to look at the cell tower dumps

under the lens of Taylor, there is not similar broad language to render the Cell Tower

Warrants unconstitutional as the warrant in Taylor.

                                  CONCLUSION
      For the aforementioned reasons, Mr. Hudson’s Motion for an Evidentiary

Hearing is DENIED, and Mr. Hudson’s Motion to Suppress is hereby DENIED.

      IT IS SO ORDERED.

                                                      /s/ Calvin L. Scott
                                                      Judge Calvin L. Scott, Jr.




                                          24